Citation Nr: 1244018	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  12-10 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to June 1972.  The appellant seeks surviving spouse benefits. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the Veteran's cause of death. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in June 2009.  The death certificate lists the immediate cause of death as hypertensive cardiovascular disease.  No contributory cause of death was listed. 

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder, rated 70 percent; tinnitus, rated 10 percent; and bilateral hearing loss, rated 0 percent.  A total disability rating for compensation purposes based on individual unemployability was granted effective July 5, 2007.  In September 2011 the RO granted service connection for coronary artery disease, status post myocardial infarction associated with herbicide exposure, based on the Veteran's Vietnam service, effective December 9, 2002, for the purpose of entitlement to retroactive benefits.

3.  Resolving all reasonable doubt in the appellant's favor, the most probative evidence of record indicates that the Veteran's service-connected coronary artery disease, status post myocardial infarction associated with herbicide exposure, caused or contributed to his death.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for the Veteran's cause of death are met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she is entitled to service connection for the Veteran's cause of death, because his service-connected psychiatric disorder caused or contributed to the Veteran's death.  

The surviving spouse of a Veteran who has died of a service-connected or compensable disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The death of the Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2012).  The appellant will be entitled to service connection for the cause of death if it is shown that the service-connected disabilities contributed substantially or materially to cause death; that they combined to cause death; or that they aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) (2012).  

The standards and criteria for determining whether or not a disability from which a Veteran has died is service connected are the same standards and criteria employed for determining whether a disability is service connected generally.  38 U.S.C.A. § 1310 (West 2002). 

Further, in cases where the primary cause of death is so overwhelming that death would have resulted regardless of the existence of a service-connected disability, a service-connected condition may be found to be a contributory cause of death where that condition has had a material influence in accelerating death because it affected a vital organ and was of itself progressive or debilitating in nature.  Galvagno v. Derwinski, 3 Vet. App. 118 (1992).

Service connection may be established for a current disability in several ways including on a direct basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2012).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2012).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2012); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2012).  When aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2012).

Additionally, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. §§ 3.307(a)(6)(iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure.  38 C.F.R. § 3.309(e) (2012).  However, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  75 Fed. Reg. 14,391 (March 25, 2010); 75 Fed. Reg. 53,202 (August 31, 2010).

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Having carefully considered the claim in light of the record and the applicable law, and resolving reasonable doubt in favor of the claimant, the Board will grant the benefit sought.  Where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the claimant is to prevail upon the issue.  38 U.S.C.A. § 5107 (West 2002).

The Veteran died in June 2009.  He was 58 years old.  The death certificate lists the immediate cause of death as hypertensive cardiovascular disease.  No contributory cause of death was listed. 

At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), rated 70 percent; tinnitus, rated 10 percent; and bilateral hearing loss, rated 0 percent.  A total disability rating for compensation purposes based on individual unemployability (TDIU) was granted effective July 5, 2007.

The Veteran's service medical records contain no evidence of a diagnosis or treatment of any type of chronic heart disease or hypertension.  

The VA treatment records noted a history of hypertension since 1986.  A June 2002 report recorded a medical history of myocardial infarction with coronary artery disease and hypertension.  An October 2002 treatment note recorded a medical history of myocardial infarction.  In December 2002 the Veteran was treated for heart disease, to include diagnoses of angina and coronary artery disease.  Treatment included Lisinopril and Metoprolol.  A May 2003 treatment note recorded complaints of chest pain and tightness.  A June 2004 echocardiogram revealed normal left ventricle function with an ejection fraction of 60 percent and no evidence of cardiac enlargement or dilation.  Treatment consisted of medication for blood pressure control and heart health.  

In April 2011, a VA clinician provided an opinion report that indicated that there was no association between PTSD and hypertension or coronary artery disease.  The clinician stated that to establish such an association would require pure speculation and the association would not be supported by scientific or medical fact.  The clinician opined that it was less than likely than not that the Veteran's hypertensive heart disease was aggravated by PTSD.  The clinician noted that the Veteran's documented history of myocardial infarction did not cause the Veteran's death because the evidence failed to show that myocardial infarction resulted in long-term ischemia nor did it require ongoing treatment for ischemia.  Therefore, the probability that the Veteran's myocardial infarction caused the Veteran's death was less than 50 percent.  The clinician further opined that the Veteran's hypertensive cardiovascular disease was not due to the Veteran's inferior myocardial infarction because, while hypertensive heart disease could be a risk factor for the development of coronary artery disease, the cause of the inferior infarction would not be due to hypertension, rather the cause of the infarction would be coronary artery disease.  The inferior infarction would not directly aggravate the hypertension and therefore it would be considered less likely than not that the coronary artery disease caused or aggravated the Veteran's hypertension or hypertensive cardiovascular disease.  

A September 2011 rating decision granted service connection for coronary artery disease, status post myocardial infarction, associated with herbicide exposure, based on the Veteran's Vietnam service, effective December 9, 2002, for the purpose of entitlement to retroactive benefits.  A 10 percent disability rating was assigned from December 9, 2002, to  December 18, 2002; a 60 percent disability rating was assigned from December 19, 2002, to June 5, 2004; and a 10 percent rating was assigned from June 5, 2004, to May 24, 2009.  

The Board finds that the evidence of record supports a finding that it as least as likely as not the Veteran's service connected coronary artery disease, status post myocardial infarction, caused, or at the very least, contributed to the cause of the Veteran's death.  While the death certificate listed the immediate cause of death as hypertensive cardiovascular disease, and hypertension was unequivocally a factor leading to the Veteran's death because it affected his heart, ultimately the Veteran died from a heart condition.  

Significantly, the April 2011 clinician's opinion report appears to support a finding that the service-connected coronary artery disease, status post myocardial infarction, caused or contributed to the cause of the Veteran's death.  While at the time the opinions were rendered, service connection was not in effect for heart disease, and the clinician was not asked to specifically address whether the Veteran's heart disease caused or contributed to the Veteran's cause of death, the clinician nonetheless determined that the cause of the inferior infarction was coronary artery disease.  Additionally, while the clinician opined that coronary artery disease did not cause or aggravate the Veteran's hypertension or hypertensive cardiovascular disease, hypertension was noted be a risk factor for the development of coronary artery disease.

Based on the evidence of record, specifically the death certificate and the findings of the 2011 VA physician, with resolution of the reasonable doubt in the appellant's favor, the Board finds that the Veteran's coronary artery disease, for which service connection was granted on a presumptive basis, caused, or at the very least, contributed to the cause of the Veteran's death.  Service connection for cause of death is accordingly warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2012). 


ORDER

Service connection for the Veteran's cause of death is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


